Citation Nr: 0831918	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
trauma.

2. Entitlement to service connection for a brain scar.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for optic neuritis.

5.  Entitlement to service connection for neuropathy of 
bilateral hands and feet.

6.  Entitlement to service connection for restless leg 
syndrome.

7.  Entitlement to service connection for multiple sclerosis.

8.  Entitlement to service connection for fibromyalgia.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve.  She served on 
active duty for training from September 13, 1980 to September 
14, 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection.  The veteran disagreed and perfected an 
appeal.

In May 2007, the veteran and her representative presented 
evidence and testimony in support of her claims for service 
connection at a hearing at the RO before a local hearing 
officer.  In April 2008, the veteran and her representative 
presented evidence and testimony in support of her claims for 
service connection during a videoconference hearing before 
the undersigned Veterans Law Judge (VLJ).  Transcripts of 
both hearings have been associated with the veteran's VA 
claims folder.


Clarification of issues on appeal

In a May 2004 written statement, the veteran withdrew her 
claims for entitlement to service connection for seizures and 
optic neuritis "since they are symptoms of multiple 
sclerosis."  See 38 C.F.R. § 20.204 (2007).  The RO 
continued to adjudicate the issues despite the written 
withdrawal.  The Board briefly addresses the issues in the 
decision below as issues of secondary service connection as 
the veteran has essentially contended in her written 
withdrawal that the conditions are as a result of multiple 
sclerosis.

The Board also observes that in her May 2004 statement, the 
veteran claimed that she is entitled to service connection 
for erythromyalgia.  The RO has not adjudicated this claim.  
This matter is referred to the RO for appropriate action.

The record includes medical evidence that indicates that the 
treatment of the veteran's February 1980 head injury included 
sutures and resulted in a scar.  A July 2007 VA medical 
examiner noted that the scar was 0.1 centimeter wide and 5.5 
centimeters long.  The examiner noted no tenderness on 
palpation, no adherence to underlying tissue, no loss of 
motion and no skin ulceration.  The veteran has not claimed 
that the scar should be service connected and the RO has not 
adjudicated the issue.  It is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran has no residuals of a 
head trauma.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's brain scar is 
unrelated to her active duty, to include a head injury 
incurred on September 13, 1980.

3.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's seizure condition is 
related to her non-service-connected multiple sclerosis 
disorder.

4.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's optic neuritis 
condition is related to her non-service-connected multiple 
sclerosis disorder.

5.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran has no diagnosed 
neuropathy of the bilateral hands and feet.

6.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's restless leg 
syndrome is unrelated to her active duty, to include a head 
injury incurred on September 13, 1980.

7.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's multiple sclerosis 
disorder is unrelated to her active duty, to include a head 
injury incurred on September 13, 1980.

8.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's fibromyalgia 
disorder is unrelated to her active duty, to include a head 
injury incurred on September 13, 1980.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a head 
trauma is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Entitlement to service connection for a brain scar is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Entitlement to service connection for seizures is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  Entitlement to service connection for optic neuritis is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

5.  Entitlement to service connection for neuropathy of 
bilateral hands and feet is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Entitlement to service connection for restless leg 
syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

7.  Entitlement to service connection for multiple sclerosis 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

8.  Entitlement to service connection for fibromyalgia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she suffered a head trauma on or 
about September 13, 1980, when a rock struck her in the head 
while she was rappelling down an incline during active duty 
for training while serving with her Army Reserve unit.  She 
contends that the trauma has residual disabilities, and 
caused a brain scar, seizures, optic neuritis, neuropathy of 
bilateral hands and feet, restless leg syndrome, multiple 
sclerosis and fibromyalgia.  She has also contended that her 
seizure and optic neuritis conditions are a result of or 
symptoms of multiple sclerosis.  She argues that she is 
entitled to service connection for each condition.  

The Board will address preliminary matters and then decide 
each issue raised by the veteran.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
letters dated September 2003, November 2004 and August 2007, 
in which the veteran was informed what was required to 
substantiate a claim for service connection.  Specifically, 
the veteran was informed that the evidence needed to show 
that the veteran had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.

In addition, each letter notified the appellant in that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letters dated March 2006 and August 2007.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), all pertinent VA medical records and all 
private medical records identified by the veteran are in the 
claims file.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran was provided 
medical examinations, including in July 2007.

VA has further assisted the veteran and her representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran 
presented evidence and testimony at a local hearing at the RO 
in May 2007 and at a video-conference hearing before 
undersigned VLJ in April 2008.  

The Board will therefore proceed to a decision on the merits.  



1.  Entitlement to service connection for residuals of a head 
trauma.

5.  Entitlement to service connection for neuropathy of 
bilateral hands and feet.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

For certain chronic disorders, including multiple sclerosis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the Board has reviewed the 
medical evidence in the record and has not found a diagnosis 
of residuals of a head trauma.  For this reason, the claim 
fails.  See Brammer supra.  The Board observes, however, that 
all of the conditions the veteran has claimed are, to some 
degree, contended to be residuals of the head trauma received 
on September 13, 1980.  But, to the extent that those 
conditions are separately claimed, their consideration under 
the general claim of residuals of a head trauma would be 
redundant.  The Board will address each of those claims 
separately.

With regard to the claim for neuropathy of bilateral hands 
and feet, the Board notes that the July 2007 VA medical 
examiner reviewed the medical evidence in the veteran's VA 
claims folder and determined that the August 2001 nerve 
conduction study was reported to show normal results.  There 
is no other evidence of record showing a medical diagnosis of 
neuropathy of the hands or feet.  For that reason, the claim 
fails.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements as they regard the claim 
for neuropathy.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

With regard to element (2), there is no indication in the 
veteran's SMR that she suffered from or complained of any 
symptoms relating to neuropathy of the hands or feet during 
service in the Army Reserve, and certainly not during any 
period of active duty for training.  The Board notes there is 
no record of the veteran serving on any extended period of 
active duty during her time in the reserve force.  Further, 
there is no indication that a neuropathy condition became 
manifest to a compensable degree within one year following 
separation from service.  Thus, element (2) is also not 
satisfied and the claim fails for that reason as well. 

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board notes that the only competent 
medical evidence of record is against the veteran's claim.  
The July 2007 VA examiner further noted that the symptoms 
reported by the veteran "could well be related to the 
central nervous system and a diagnosis of multiple 
sclerosis," and concluded that "these sensory symptoms of 
burning and paresthesias are not a neuropathy and is not 
caused by or a result of the head injury that occurred in 
09/1980."  

The Board observes that the veteran has submitted the June 
2004 opinion of Dr. W.D., M.D., who concluded, without 
explanation, that the veteran's multiple sclerosis, 
fibromyalgia, restless leg syndrome and seizures are related 
to the "1980 head injury."  In addition, the June 2004 
opinion of Dr. C.T., M.D., also concludes, without 
explanation, that the veteran's multiple sclerosis, 
fibromyalgia, anxiety/depression and restless leg syndrome 
conditions are related to the "1980 concussion."  Neither 
of those opinions indicates the veteran has a neuropathy 
condition and neither relates a neuropathy condition to the 
1980 injury.  Thus, element (3) is also not satisfied.

For the reasons and bases stated above, the veteran's claims 
of entitlement to service connection for residuals of head 
trauma and neuropathy of bilateral hands and feet are not 
warranted.

2. Entitlement to service connection for a brain scar.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for optic neuritis.

6.  Entitlement to service connection for restless leg 
syndrome.

7.  Entitlement to service connection for multiple sclerosis.

8.  Entitlement to service connection for fibromyalgia.

Because the issues above present similar evidence and 
identical law, they will be addressed in a single analysis.

The relevant law and regulations pertaining to service 
connection - in general have been stated above and will not 
be repeated here.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran contends that the symptoms of seizures and optic 
neuritis are secondary to or symptoms of her multiple 
sclerosis disorder.  She further contends that the head 
injury she received on September 13, 1980, resulted in a 
brain scar, restless leg syndrome, multiple sclerosis and 
fibromyalgia.  As above, the Board will address each Hickson 
element, and, with regard to the claims for entitlement to 
service connection for seizures and optic neuritis, will 
address the Wallin elements described above.

With regard to all of the remaining claims for entitlement to 
service connection, the Board observes that the first element 
required by Hickson and Wallin is the same: medical evidence 
of a current disability.  The record reveals that the July 
2007 VA examiners noted diagnoses of multiple sclerosis 
resulting in optic neuritis; restless leg syndrome; multiple 
sclerosis; and fibromyalgia.  

The record also reveals that MRI evidence indicating a 
"single T2 enhancing lesion or signal" that "could 
represent a single MS plaque, it may represent a curve in the 
right lateral ventricle, or it may be gliosis."  The July 
2007 VA examiner determined that "it would be reasonable to 
rate the likelihood of each possibility" as 33 percent 
likely.  In other words, there is no preponderance of the 
evidence that a medical diagnosis of a brain scar was made.  
Indeed, the examiner made clear that the evidence equally 
supported each condition, and that 2/3 of the evidence was 
against the diagnosis of a glial scar.  The medical 
examiner's determination, although reasonable, is by 
definition inconclusive and is therefore not competent to 
support the veteran's claim.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical opinions which are inconclusive in nature 
cannot support a claim].

The record further reveals that no diagnosis of seizures or a 
seizure condition was made.  A July 2007 VA examiner 
indicated that the medical evidence in the veteran's VA 
claims folder did "not support that she has an epileptic 
seizure disorder."  Indeed, the only evidence of record of 
any seizure disorder is found in medical treatment reports 
which indicate that the veteran stated that she had seizures.  

Those statements, even though contained in a medical record, 
represent nothing more than the statements of the veteran 
regarding a medical diagnosis.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  There is nothing in the record to indicate the 
veteran is competent to render such medical opinion and 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Board finds 
that the veteran's statements that she experienced seizures 
is of no probative value, and that the physician reports 
including such statements are not probative, by virtue of 
those statements, that the veteran experienced seizures.  

Similarly, the veteran has submitted the statements of R.R. 
and H.B., the veteran's sister and spouse, to substantiate, 
in part, that she experienced seizures.  There is nothing in 
the record that indicates either witness is competent to 
provide medical evidence.  Accordingly, their statements are 
of no probative value to establish that the veteran 
experienced seizures.  See Espiritu supra.  In addition, the 
statements of the witnesses regarding what medical examiners 
may have told the veteran are of little probative value.  
Their account or their version of the veteran's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence. See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

For those reasons, the Board finds that the evidence does not 
satisfy either Hickson or Wallin element (1) regarding the 
veteran's claims for entitlement to service connection for a 
brain scar and for seizures.  Thus, those claims fail under 
both a direct service connection theory and a secondary 
service connection theory.


The Board finds that element (1) is met for the claims of 
service connection for multiple sclerosis resulting in optic 
neuritis; restless leg syndrome; multiple sclerosis; and 
fibromyalgia.

With regard to Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board observes that 
the veteran's SMR are silent for complaints of or treatment 
of multiple sclerosis, optic neuritis, restless leg syndrome 
and fibromyalgia.  Indeed, the Board observes that the SMR 
contains History of Medical Reports for April 30, 1983, April 
4, 1987, January 26, 1991, March 6, 1991, November 2, 1991, 
and April 13, 1996.  Each includes the veteran's handwritten 
statement that she was in "good health," excepting the 
March 6, 1991, report in which the veteran indicated she was 
in "fair health."  In each, the veteran indicated or the 
examining medical officer indicated the 1980 head injury, but 
in none of the reports is there any indication of multiple 
sclerosis, optic neuritis, restless leg syndrome or 
fibromyalgia.  In a November 1991 report, the veteran 
acknowledged that she was "cleared for Army physical fitness 
test."  

The Board observes that the RO conceded the fact that the 
September 1980 head injury occurred.  The Board agrees, 
noting that the statements of three Army Reserve soldiers 
confirmed the injury to the veteran.  Thus, the Board finds 
that Hickson element (2) is also satisfied as to the claims 
of multiple sclerosis, optic neuritis, restless leg syndrome 
and fibromyalgia.

The crux of these issues is whether there is evidence of 
Hickson element (3), medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Essentially, the veteran has contended that the 
head injury incurred on active duty has resulted in her 
claimed disorders.  The medical evidence, however, states 
otherwise.

The July 2007 VA examiners opined that (1) multiple sclerosis 
was active "in the years after 2000 most likely;" (2) There 
is "no literature of which I am aware that relates head 
trauma to the development of restless legs syndrome . . . 
[the veteran's] restless legs syndrome is not caused by or a 
result of the head injury of 09/1980;" and (3) [I found] 
"no medical studies supporting the claim that fibromyalgia 
occurs more commonly after head injuy than in the general 
population."

As noted above, the veteran has submitted the opinions of Dr. 
W.D. and Dr. C.T. who both indicate the veteran's multiple 
sclerosis, fibromyalgia and restless leg syndrome were caused 
by or related to the 1980 head injury.  In adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence. See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing Madden, recognized 
that the Board had inherent fact-finding ability. In 
addition, the Court has declared that in adjudicating a claim 
the Board has the responsibility to weigh and assess the 
evidence. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Court instructed that 
the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

As indicated above, both Dr. W.D.'s and C.T.'s opinions are 
submitted as responses on a form.  Neither medical examiner 
explains how they reached their opinions, or how the medical 
evidence supports their conclusions.  There is no indication 
in any of Dr. W.D.'s records or Dr. C.T.'s records that 
either had examined the veteran's VA claims folder.  
Accordingly, the Board determines that neither Dr. W.D.'s nor 
Dr. C.T.'s opinion is as probative as the VA examiners' 
opinions which do explain their rationale and do indicate 
that in addition to examining the veteran, they had examined 
the veteran's VA claims folder.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].

Moreover, as explained above, the veteran's statements and 
the lay statements submitted in support of her contention 
that her conditions are related to the September 1980 injury 
are not probative.  See Espiritu supra.  The Board further 
observes that the veteran has submitted several general 
medical articles printed from the internet which, she claims, 
support her contention that there is medical evidence of a 
nexus between her head injury and the claimed conditions of 
multiple sclerosis, fibromyalgia, and restless leg syndrome.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 
(1993); see also Beausoleil supra.  In this case, the Board 
finds that the articles, as they pertain to the veteran's 
conditions, are general and that any attempt to apply it to 
the veteran's specific conditions or etiology of her claimed 
conditions would be speculative. Therefore, the information 
is of very little probative value.

For those reasons, the Board finds that entitlement to 
service connection for multiple sclerosis, fibromyalgia and 
restless leg syndrome is not warranted.

With regard to the claim for optic neuritis, the Board 
observes that neither Hickson elements nor Wallin elements 
are satisfied.  Briefly, Hickson element (3) is not satisfied 
because a July 2007 VA examiner determined that the optic 
neuritis condition was as a result of multiple sclerosis.  
Thus, there is no nexus between the diagnosed condition and 
the September 1980 injury.  Similarly, Wallin element (2) 
evidence of a service-connected disability and element (3), a 
nexus between the service-connected disability and the 
claimed disability, fail because the veteran is not service-
connected for multiple sclerosis.  


For those reasons, the Board finds that entitlement to 
service connection for optic neuritis is not warranted.


ORDER

Entitlement to service connection for residuals of a head 
trauma is denied.

Entitlement to service connection for a brain scar is denied.

Entitlement to service connection for seizures is denied.

Entitlement to service connection for optic neuritis is 
denied.

Entitlement to service connection for neuropathy of bilateral 
hands and feet is denied.

Entitlement to service connection for restless leg syndrome 
is denied.

Entitlement to service connection for multiple sclerosis is 
denied.

Entitlement to service connection for fibromyalgia is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


